Title: To Thomas Jefferson from Thomas Attwood Digges, 26 October 1808
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                  
                     Dr Sir
                     
                     Rhodes’s Wednusdy morng.
                  
                  I want very much to write to Dr. Wister of Philaa on the theme of placeing my two nephews Attwood Fitzgerald & Geo Carroll at Philaa. as well for this & the next winters Lectures as also for the whole summer through; But I have no acquaintance with the Doctor but the short meeting we had on our return from Mr Spriggs.
                  They go by tomorrows Coach, and I should esteem it a great favour, if You can conveniently do it, to give me a line of introduction to the Doctor, so as that I could state to Him in writing the information I wish to obtain.   I will call about 11 or ½ past 11 oCk. & hope to find You so mended of yr. Rhumatism as to induce a ride to the Race field.
                  Yrs with Esteem & regard
                  
                     T Digges
                     
                  
               